Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 16, 2014

                                       No. 04-14-00299-CV

                                  IN THE INT OF JJB, a child,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02385
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal has been pending since the notice of appeal was
filed in the trial court on April 28, 2014. The court reporter’s record was due May 9, 2014. Ms.
Maria Fattahi is the court reporter responsible for preparing, certifying, and filing the record in
this appeal. On May 15, 2014, Ms. Fattahi filed a notification of late record stating she was not
notified of the appeal and appellant has not designated the record.

        Appellant is represented on appeal by retained counsel Mr. Shawn Darrick Sheffield. If
Mr. Sheffield desires a reporter’s record, he is hereby ORDERED to (1) request in writing, no
later than May 20, 2014, that a reporter’s record be prepared and (2) designate in writing, no
later than May 20, 2014, the exhibits and those portions of the record to be included in the
reporter’s record. Id. Mr. Sheffield is also ORDERED to file a copy of the request with both the
trial court clerk, id. at 34.6(b)(2), and this court no later than May 20, 2014. Finally, Mr.
Sheffield is ORDERED to pay or make arrangements to pay for the reporter’s record or provide
written proof that appellant is entitled to the reporter’s record without cost no later than May
20, 2014.

        If Mr. Sheffield fails to provide such written proof within the time provided, appellant’s
brief will be due June 9, 2014, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

    If Mr. Sheffield provides such written proof within the time provided, Ms. Fattahi is
ORDERED to file the reporter’s record no later than May 27, 2014.
        We further ORDER the Clerk of this Court to serve a copy of this order on Mr. Sheffield
by first class United States mail and by certified mail, return receipt requested. See TEX. R. APP.
P. 28.4(b)(1); 35.3(c).


                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court